Citation Nr: 1616257	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  11-17 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction and diabetic retinopathy of the right eye.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an increased evaluation for his service-connected diabetes mellitus, type II, with erectile dysfunction and diabetic retinopathy of the right eye.  However, the Board finds that additional development must be conducted before this claim can be adjudicated.  

The Veteran was last provided with a VA examination relevant to his diabetes mellitus in October 2009, nearly seven years ago.  At his January 2016 Travel Board hearing, the Veteran testified that his diabetic symptomatology had worsened since the October 2009 VA examination.  Therefore, another VA examination should be conducted to determine the current status of the Veteran's diabetes mellitus, type II, and its associated disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for appropriate VA examination(s) to determine the current nature and severity of his service-connected diabetes mellitus, type II, as well as associated erectile dysfunction and retinopathy.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(a) With regard to the diabetes, the examiner should specifically note whether the Veteran's diabetes requires more than 1 daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

(b) With regard to erectile dysfunction, the examiner should indicate the nature and severity of all manifestations of such disorder.  The examiner should specifically note the presence of deformity of the penis and/or loss of erectile power.

(c) With regard to the retinopathy, the examiner should indicate the nature and severity of all manifestations of such disorder.  The examiner should specifically note whether the Veteran's retinopathy results in loss of visual acuity, visual field, or muscle function and, if so, to what degree.

2.  Thereafter, readjudicate the Veteran's claim with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




